Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Drawings Objection Withdrawal
Applicant’s amendments of the specification and Claim 12 are acknowledged. Thus, the objection to drawings is withdrawn.

Claim Rejections Withdrawal
Applicant’s amendment of Claims 12, 19 and 20 is acknowledged. Thus, the claim rejection under 112(b) is withdrawn.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, 13, 17-21 and 23 rejected under 35 U.S.C. 103 as being unpatentable over Mathew (U.S. Patent Pub. No. 2018/0301454), in view of Sills (U.S. Patent Pub. No. 2018/0061840).
	Regarding Claim 1
	FIG. 7 (annotated below) of Mathew discloses a three-dimensional DRAM array [0007], comprising: multiple device-tiers (DT) vertically separated from one another by dielectric separation levels (DSL), each of the device tiers comprising a dielectric device level and at least one conductive device level vertically adjacent the dielectric device level; electrically conductive data-line pillars (102) vertically extending through at least a portion of the device tiers and the dielectric separation levels; electrically conductive ground [0005] pillars (104) vertically extending through at least a portion of the device tiers and the dielectric separation levels; and memory cells formed within the device tiers, each of the memory cells (12) at least partially surrounding a respective one of the conductive data-line pillars and comprising a transistor (T1) and a capacitor (CAP) electrically connected between that data-line pillar and one or more of the ground pillars, the data-line pillars corresponding to data lines to supply a source voltage to the transistors, and the ground pillars to be coupled to a reference voltage, wherein (FIG. 6) the memory cells comprise rows of memory cells extending in the first horizontal direction, and wherein transistors of the memory cells within each row and within a tier share a common access line (WL). 
Mathew fails to explicitly disclose “a substrate assembly”; “the data-line pillars spaced along multiple first rows”; and “the ground pillars spaced along multiple second rows, the first and second rows both extending in a first horizontal direction and alternating with one another in a second horizontal direction”.
	FIG. 18 of Sills discloses a similar DRAM array, comprising a substrate assembly (13); electrically conductive data-line pillars (67) vertically extending, the data-line pillars spaced along multiple first rows; electrically conductive ground pillars (46) vertically extending, the ground pillars spaced along multiple second rows, the first and second rows both extending in a first horizontal direction and alternating with one another in a second horizontal direction. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Mathew, as taught by Sills. The ordinary artisan would have been motivated to modify Mathew in the above manner for purpose of improving integration of memory architecture (Para. 4 of Sills).
	
    PNG
    media_image1.png
    483
    554
    media_image1.png
    Greyscale

	Regarding Claim 2
	FIG. 7 of Mathew discloses each of the memory cells comprises a transistor channel (CH) and a capacitor node plate (CNP) both formed within a cavity within the dielectric device level of the respective device tier and at least one transistor gate [0027] formed within at least one cavity within the at least one conductive device level of the respective device tier.
	
	Regarding Claim 3
	FIG. 7 of Mathew discloses the transistor channel (CH) of each cell comprises a semiconductor ring at least partially surrounding the respective conductive data-line pillar (102), and wherein the capacitor node plate (CNP) of each cell comprises an electrically conductive ring at least partially surrounding the respective semiconductor ring, the semiconductor ring and the electrically conductive ring both being electrically insulated from the at least one conductive device level.

	Regarding Claim 4
	FIG. 7 of Mathew discloses each transistor gate comprises an electrically conductive ring surrounding and electrically insulated from the conductive data-line pillars and electrically insulated from the semiconductor rings and the ground pillars.

	Regarding Claim 5
	FIG. 7 of Mathew discloses a capacitor area for each of the memory cells is defined by an area of horizontal overlap between the respective node plate and a portion of the at least one conductive device level surrounding the at least one cavity in which the at least one transistor gate is formed.

	Regarding Claim 7
	Mathew discloses the cavities formed within the dielectric device levels and the conductive device levels are each lined with a material having a dielectric constant greater than 3.6 [0025].

	Regarding Claim 13
	Mathew discloses the access lines comprise titanium nitride and tungsten [0026].

	Regarding Claim 16
	Mathew discloses the at least one transistor gate is made of titanium nitride and tungsten [0026].

	Regarding Claim 17
	FIG. 7 (annotated above) of Mathew discloses a three-dimensional DRAM array [0007], comprising: forming multiple device-tiers (DT) over a substrate, the multiple device tiers vertically separated from one another by dielectric separation levels (DSL), each of the device tiers comprising a dielectric device level and at least one conductive device level; forming electrically conductive data-line pillars (102) vertically extending through at least a portion of the device tiers and the dielectric separation levels; forming electrically conductive ground [0005] pillars (CP) vertically extending through at least a portion of the device tiers and the dielectric separation levels; and forming memory cells (12) within the device tiers, the memory cells at least partially surrounding a respective one of the conductive data-line pillars, and comprising a transistor (T1) and a capacitor (CAP) coupled between a data-line pillar and one or more of the ground pillars, the data-line pillars corresponding to data lines to supply a source voltage to the transistors, and the ground pillars to be coupled to a reference voltage, wherein the memory cells comprise rows of memory cells extending in the first horizontal direction, and wherein transistors of the memory cells within each row and within a conductive device level share a common access line (WL). 
Mathew fails to explicitly disclose “a substrate”; “the data-line pillars spaced along multiple first rows”; and “the ground pillars spaced along multiple second rows, the first and second rows both extending in a first horizontal direction and alternating with one another in a second horizontal direction”.
	FIG. 18 of Sills discloses a similar method of forming a DRAM array, comprising a substrate (13); electrically conductive data-line pillars (67) vertically extending, the data-line pillars spaced along multiple first rows; electrically conductive ground pillars (46) vertically extending, the ground pillars spaced along multiple second rows, the first and second rows both extending in a first horizontal direction and alternating with one another in a second horizontal direction. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the method of Mathew, as taught by Sills. The ordinary artisan would have been motivated to modify Mathew in the above manner for purpose of improving integration of memory architecture (Para. 4 of Sills).
		
	Regarding Claim 18
	FIG. 7 of Mathew discloses forming a transistor channel (CH) and a capacitor node plate (CNP) within a cavity within the dielectric device level of a respective device tier; and forming at least one transistor gate [0024] formed within at least one cavity within the at least one conductive device level of the respective device tier.

	Regarding Claim 19
	FIG. 7 of Mathew discloses forming each transistor by: forming a semiconductor ring forming the transistor channel (CH) within the dielectric device level in electrical contact with a first conductive pillar extending vertically through the dielectric and conductive device levels, the first conductive pillar (102) connected to a source node, forming at least one electrically conductive ring forming the at least one transistor gate (20) within the at least one electrically conductive device level surrounding the first conductive pillar [0024], the at least one transistor gate being electrically insulated from the first conductive pillar and the semiconductor ring and being connected to a gate voltage; and forming each capacitor by: forming a conductive ring forming the capacitor node plate (CNP) within the dielectric device level at least partially surrounding and in electrical contact with the semiconductor ring, the capacitor node plate being electrically insulated from a second conductive pillar (104) extending through the dielectric and conductive device levels, the second conductive pillar connected to a ground node [0005], and forming a ground plate in portions of the conductive device level electrically connected to the second conductive pillar and horizontally overlapping with the capacitor node plate.

	Regarding Claim 20
	FIG. 7 of Mathew discloses forming the transistor channel of each cell comprises forming a semiconductor ring (CH) at least partially surrounding the respective conductive data-line pillar (102), and forming the capacitor node plate (CNP) of each cell comprises forming an electrically conductive ring (20) at least partially surrounding the respective semiconductor ring, the semiconductor ring and the electrically conductive ring both being electrically insulated from the at least one conductive device level.
	
	Regarding Claim 21
	FIG. 7 of Mathew discloses a capacitor area for each of the memory cells is defined by an area of horizontal overlap between the respective node plate and a portion of the at least one conductive device level surrounding the at least one cavity in which the at least one transistor gate is formed.
	
	Regarding Claim 23
	FIG. 7 of Mathew discloses each device tier comprises only one conductive device levels adjacent the dielectric device level, and the memory cells comprise single gates.

Claims 6, 9 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Mathew and Sills, in view of Koya (U.S. Patent Pub. No. 2019/0066762) of record.
	Regarding Claim 6  
	Mathew as modified by Sills discloses Claim 1. 
	Mathew as modified by Sills fails to disclose “the node plates are made of doped polysilicon”. 
	FIG. 2 of Koya discloses a similar DRAM array, the node plates are made of doped polysilicon [0123]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Mathew, as taught by Koya. The ordinary artisan would have been motivated to modify Mathew in the above manner for purpose of improving integration of memory architecture (Para. 4 of Koya).
	
	Regarding Claim 9
	FIG. 2 of Koya discloses each device tier comprises only one conductive device levels adjacent the dielectric device level, and the memory cells comprise single gates.
		
	Regarding Claim 11
	FIG. 2 of Koya discloses the conductive device levels, the ground pillars, and the data-line pillars comprise doped polysilicon [0109].

Claims 10 and 24 rejected under 35 U.S.C. 103 as being unpatentable over Mathew and Sills, in view of Ariyoshi (U.S. Patent Pub. No. 2018/0261613) of record.
	Regarding Claim 10  
	Mathew as modified by Sills discloses Claim 1. 
Mathew as modified by Sills fails to disclose “multiple vertical dummy pillars arranged along the first rows alternatingly with the conductive data-line pillars and multiple conductive rings surrounding the dummy pillars to form respective portions of the access lines”.
	FIG. 13 of Ariyoshi discloses a similar DRAM array, comprising multiple vertical dummy pillars (20) arranged along the first rows alternatingly with the conductive data-line pillars (86) and multiple conductive rings surrounding the dummy pillars to form respective portions of the access lines. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Koya, as taught by Ariyoshi. The ordinary artisan would have been motivated to modify Koya in the above manner for purpose of providing short-free source select gate contact via (Para. 1 of Ariyoshi).
	
	Regarding Claim 24
	FIG. 13 of Ariyoshi discloses forming multiple vertical dummy pillars (20) arranged along the first rows alternatingly with the conductive data-line pillars (86); and forming multiple conductive rings surrounding the dummy pillars to form respective portions of the access lines.

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Mathew and Sills, in view of Lin (U.S. Patent Pub. No. 2011/0026232) of record.
	Regarding Claim 12  
	Mathew as modified by Sills discloses Claim 1, wherein the dielectric materials comprise silicon oxide, high-k dielectric materials [0025] and the dielectric separation levels (DSL) comprise silicon nitride [0045]. 
Mathew as modified by Sills fails to explicitly disclose “the dielectric device levels comprise silicon oxycarbide”.
	Lin discloses a similar DRAM array, wherein the dielectric materials silicon oxide can be replaced by silicon oxycarbide [0082]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Koya, as taught by Lin, because such material substitution or replacement would have been considered a mere substitution of art-recognized equivalent values, MPEP 2144.06. The ordinary artisan would have been motivated to modify Koya in the above manner for purpose of improving structural reliability (Para. 6 of Lin).

Allowable Subject Matter
Claims 14 and 16 is allowed.

Response to Arguments
Applicant’s arguments with respect to Claims 1 and 17 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892